DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/3/2022 have been fully considered but they are not persuasive.  Applicant has amended claim 1 to recite “wherein the polymeric graft wall comprises a reinforcement material incorporated within the polymeric graft wall and extending throughout the graft wall.”  
A similar limitation from previous claim 2 was addressed in the Non-Final Office Action with a prior art rejection under Ratner et al. (Pub. No.: US 2008/0075752) in view of Hsu et al., Comparative In Vitro Evaluation of Two Different Preparations of Small Diameter Polyurethane Vascular Grafts, Artificial Organs, 24(2):119-128. (as cited in Applicant’s IDS), further in view of Soletti (Pub. No.: US 2016/0302911).  Soletti teaches a reinforcement 210 to avoid buckling, kinking, or any undesired narrowing of the lumen (para. 101), and Examiner argued that it would have been obvious to provide the graft of Ratner in view of Hsu with a reinforcement material as taught by Soletti for the purpose of avoiding buckling, kinking, or any undesired narrowing of the lumen.
Applicant argues that spine element 210 does not extend throughout the graft wall, drawing a distinction between reinforcement element 109 and spine element 210 positioned in the middle section of the graft device.  This is not persuasive, Soletti teaches that the spine element 210 can, in whole, be positioned around one or more layers of fiber matrix 110 (e.g., para. 109), and depicts in figure 3B “a spine placed between layers of a fiber matrix . . . spine 210 has been placed between one or more inner layers of fiber matrix 110” (para. 128).  This indicates that the spine element is incorporated within the polymeric graft wall and extends throughout the graft wall.  Additionally, reinforcing element 109 appears to be an optional feature of the prior art. 
Applicant argues that spine 210 cannot extend all the way through to ends 101 and 102 because spine 210 is limited to providing “a radial outward force at locations proximate ends 101 and/or 102.” (citing Soletti, para. 112).  Examiner disagrees because paragraph 112 is discussing use of the ends of the implant within an anastomosis, which would suggest placement of the spine at the end to reinforce the anastomosis.  Regardless, the broadest reasonable interpretation of “extending throughout the graft wall” includes extending “proximate ends 101 and/or 102” even if this paragraph requires spacing from the end of the graft.  The limitation “extending throughout the graft wall” does not have the broadest reasonable interpretation of extending from one end all the way to the other along every part of the graft, rather, the limitation requires a reinforcement that extends throughout the graft wall.  Soletti’s spine 210 extends “throughout the graft wall” because it is positioned in whole around one or more layers of fiber matrix 110 (para. 109). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,667,897. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim is merely broader than the patent claim. For double patenting to exist between application claims and patent claims, it must be determined that the application claims are not patentably distinct from the patent claims.  Any differences between the application claims and the patent claims must be identified, and the question of whether those differences render the claims patentably distinct must be resolved.  Here, most of the elements of application claim 1 is found in patent claim 2.  The differences between the claims is that the patent claim includes many more elements and thus is much more specific, and that the application claim recites “a reinforcement material incorporated within the polymeric graft wall and extending throughout the graft wall” where the patent claim recites “a reinforcement material embedded within the graft wall.”  The application claim would have been obvious over the patent claim because an embedded reinforcement is one that is incorporated within the graft all and extends throughout the graft wall.  Since application claim 1 is obvious over patent claim 2, the claims are not patentably distinct.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Ratner et al. (Pub. No.: US 2008/0075752) in view of Hsu et al., as applied below, however, this prior art lacks the crosslinked polyurethane comprising one or more residues of a crosslinker selected from the list of claim 6, or wherein the polyurethane is prepared by  co-polymerization of poly(tetramethylene oxide), 4,4'-methylene diphenyl diisocyanate, 6-[3-(6-isocyanatohexyl)-2,4-dioxo-1,3-diazetidin-1-yl]hexyl-N-(6- isocyanatohexyl)carbamate, and 1,1,1-tris(hydroxymethyl) propane.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ratner et al. (Pub. No.: US 2008/0075752) in view of Hsu et al., Comparative In Vitro Evaluation of Two Different Preparations of Small Diameter Polyurethane Vascular Grafts, Artificial Organs, 24(2):119-128. (as cited in Applicant’s IDS), further in view of Soletti (Pub. No.: US 2016/0302911).  
Ratner et al. (hereinafter, Ratner) teaches a vascular graft (para. 32) wherein the graft wall has interconnected pores (abstract), wherein each pore of the interconnected pores has a substantially uniform pore size (abstract) and wherein the pore size is in the range from about 25 µ to about 85 µ (abstract).  However, Ratner does not specify the polymeric graft has a luminal surface adapted for contact with blood flow, where the interconnected pores extend from the outer surface to the luminal surface of the graft wall, and wherein the luminal surface is coated with a layer of endothelial cell growth substrate.  Hsu et al. (hereinafter, Hsu) teaches a porous polyurethane graft with interconnected pores from the outer surface to the luminal surface of the graft (fig. 2,3; pg. 120, col. 2, para. 2; pg. 122 col. 1, para. 3, describing type A sponge grafts).  The graft includes an inner surface coated with an endothelial cell growth substance (gelatin, abstract).  Hsu concludes that this material is a better substrate for preparation of small diameter vascular grafts (abstract).  Therefore it would have been obvious to one of ordinary skill in the art to have modified the Ratner material to include pores from the luminal to abluminal surface as an obvious expedient to create a tubular vascular graft from the Ratner material.  It would have been obvious to provide a luminal surface coating of gelatin as taught by Hsu in order to improve blood biocompatibility (Hsu, pg. 119, col. 2).  This modification would have occurred using known methods and would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed. 
Ratner in view of Hsu lacks a reinforcement material incorporated within the polymeric graft wall and extending throughout the graft wall as claimed.  Soletti teaches a reinforcement 210 to avoid buckling, kinking, or any undesired narrowing of the lumen (para. 101).  Soletti teaches that the spine element 210 can, in whole, be positioned around one or more layers of fiber matrix 110 (e.g., para. 109), and depicts in figure 3B “a spine placed between layers of a fiber matrix . . . spine 210 has been placed between one or more inner layers of fiber matrix 110” (para. 128).  This indicates that the spine element is incorporated within the polymeric graft wall and extends throughout the graft wall.  Therefore it would have been obvious to provide the graft of Ratner in view of Hsu with a reinforcement material as taught by Soletti for the purpose of avoiding buckling, kinking, or any undesired narrowing of the lumen.  This modification would have occurred using known methods and would have yielded predictable results.  
For claims 3-5, Hsu teaches that the polymeric graft wall comprises a crosslinked polyurethane (pg. 120, col. 2 para. 4) comprising one or more soft segments (poly(tetramethylene oxide) (PTMO), pg. 120, col. 2, para. 4) and one or more hard segments (4,4'-methylene diphenyl diisocyanate, (MDI), pg. 120, col. 2, para. 4).  For claim 8, the moral ratio of soft segments to hard segments is between about 0.1 to about 0.6, between about 0.1 and about 0.4, between about 0.125 and about 0.22, about 0.125, about 0.36, or about 0.22 (pg. 120, col. 2, para. 4: ratio of .5).  For claim 9, pore size is in the range from about 30 µ to about 50 µ (Ratner, abstract).  For claim 10, the layer of endothelial cell growth substrate has thickness of between about 5 m and about 500 m (Hsu, pg. 122, col. 1, 8-10 µ).  For claim 11, the endothelial cell growth substrate comprises gelatin, agarose gel, hydroxypropyl methylcellulose, or albumin gel (gelatin, Hsu abstract).  
For claim 12, Ratner in view of Hsu lacks an endothelial growth substrate which comprises an anti-thrombogenic agent, the anti-thrombogenic agent.  Soletti teaches providing the inner surface of the inner layer with a thromboresistant agent comprising heparin (para. 30) for the purpose of adding anti-thrombogenic properties to the inner surface of the inner layer of a stent.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the implant of Ratner in view of Hsu with heparin on the luminal surface for the purpose of resisting thrombosis at the inner surface.  This modification would have occurred using known methods and would have yielded predictable results.
For claim 13, reinforcement material is a non-degradable polymeric mesh (Soletti, fig. 1, para. 118).  For claim 14, the non-degradable polymeric mesh is knitted mesh or woven mesh (para. 139, specifically weaving or knitting is considered an obvious expedient).  For claim 15, the reinforcement material comprises polyester or ePTFE (para. 118, polyglycerol sebacate is a polyester).
For claims 16 and 17, since Ratner and Hsu teach substantially the same material as claimed, it is fully expected that the graft wall has suture strength from about 0.5 N to about 5.0 N or a a burst pressure over 1600 mm Hg.  
For claim 18, the polyurethane has a Young's Modulus between about 200 kPa and 850 kPa (Hsu, pg. 122 col. 2, .4-1.1 MPa).  For claim 19, the vascular graft is implanted in a mammal in need (e.g., Ratner para. 11). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774